       Case 4:15-cv-00250-DCB Document 369 Filed 11/02/18 Page 1 of 5


      Linton Joaquin*
 1    Karen C. Tumlin*
 2    Nora A. Preciado*
      NATIONAL IMMIGRATION LAW
 3    CENTER
      3435 Wilshire Boulevard #1600
 4
      Los Angeles, CA 90010
 5    T: (213) 639-3900
      Email: joaquin@nilc.org
 6    Email: tumlin@nilc.org
 7    Email: preciado@nilc.org

 8    Attorneys for Plaintiffs
 9
      *Admitted by Ariz. Sup. Ct. R. 38(a)
10    Additional counsel listed on next page
11

12
                         IN THE UNITED STATES DISTRICT COURT
13
                                 FOR THE DISTRICT OF ARIZONA
14

15

16
     JANE DOE #1; et al., on behalf of               CASE NO. CV-15-00250-TUC-DCB
17   themselves and all others similarly situated,
                                                     NOTICE OF WITHDRAWAL OF
18                                                   COUNSEL
                     Plaintiffs,
19
           v.
20
21   Kirstjen M. Nielsen, Secretary, United States
     Department of Homeland Security, in her
22   official capacity, et al.,
                                Defendants.
23

24

25

26
27

28
      Case 4:15-cv-00250-DCB Document 369 Filed 11/02/18 Page 2 of 5


     Louise C. Stoupe*                             Elizabeth G. Balassone*
 1   MORRISON & FOERSTER LLP                       MORRISON & FOERSTER LLP
 2   Shin-Marunouchi Building, 29th Floor          425 Market Street
     5-1, Marunouchi 1-Chome                       San Francisco, CA 94105-2482
 3   Tokyo, Chiyoda-ku 100-6529, Japan             Telephone: (415) 268-7000
     Telephone: +81-3-3214-6522                    Facsimile: (415) 268-7522
 4   Facsimile: +81-3-3214-6512                    Email: EBalassone@mofo.com
 5   Email: LStoupe@mofo.com
                                                   Colette Reiner Mayer*
 6   Mary Kenney*                                  Pieter S. de Ganon*
     AMERICAN IMMIGRATION COUNCIL                  MORRISON & FOERSTER LLP
 7
     1331 G Street NW, Suite 200                   755 Page Mill Road
 8   Washington, DC 20005                          Palo Alto, CA 94304-1018
     Telephone:(202) 507-7512                      Telephone: (650) 813-5600
 9   Facsimile:(202) 742-5619                      Facsimile: (650) 494-0792
10   Email: mkenney@immcouncil.org                 Email: CRMayer@mofo.com
                                                   Email: PdeGanon@mofo.com
11
     Attorneys for Plaintiffs                      Kathleen E. Brody
12
                                                   William B. Peard
13   *Admitted pursuant to Ariz. Sup. Ct. R.       ACLU FOUNDATION OF ARIZONA
      38(a)                                        3707 North 7th Street, Suite 235
14                                                 Phoenix, AZ 85014
15                                                 Telephone: (602) 650-1854
                                                   Facsimile: (602) 650-1376
16                                                 Email: bmfurnish@acluaz.org
                                                   Email: kbrody@acluaz.org
17
18                                                 Travis Silva*
                                                   LAWYERS’ COMMITTEE FOR CIVIL
19                                                 RIGHTS OF THE SAN FRANCISCO BAY
20                                                 AREA
                                                   131 Steuart Street, Suite 400
21                                                 San Francisco, CA 94105
                                                   Telephone: (415) 543-9444
22
                                                   Facsimile: (415) 543-0296
23                                                 Email: tsilva@lccr.com

24
25
26
27
28

                                               2
       Case 4:15-cv-00250-DCB Document 369 Filed 11/02/18 Page 3 of 5



 1         Attorney Karen C. Tumlin gives notice of her withdrawal as co-counsel of record
 2   for Plaintiffs in the above-referenced matter, on the grounds that her employment with the
 3   National Immigration Law Center (NILC) will conclude on November 2, 2018. Plaintiffs
 4   will continue to be represented by other attorneys of record whose names appear in the
 5   signature block below.
 6
 7   Dated: November 2, 2018                 Respectfully submitted,
                                             /s/ Karen C. Tumlin
 8
                                             Karen C. Tumlin
 9
                                             Linton Joaquin
10                                           Karen C. Tumlin
11                                           Nora A. Preciado
                                             NATIONAL IMMIGRATION LAW CENTER
12                                           3435 Wilshire Blvd., #1600
                                             Los Angeles, CA 90010
13
                                             T: (213) 639-3900
14                                           Email: joaquin@nilc.org
                                             Email: tumlin@nilc.org
15                                           Email: preciado@nilc.org
16
                                             Louise C. Stoupe*
17                                           MORRISON & FOERSTER LLP
                                             Shin-Marunouchi Building, 29th Floor
18
                                             5-1, Marunouchi 1-Chome
19                                           Tokyo, Chiyoda-ku 100-6529, Japan
                                             Telephone: +81-3-3214-6522
20                                           Facsimile: +81-3-3214-6512
21                                           Email: LStoupe@mofo.com

22                                           Mary Kenney*
                                             AMERICAN IMMIGRATION COUNCIL
23
                                             1331 G Street NW, Suite 200
24                                           Washington, DC 20005
                                             Telephone: (202) 507-7512
25                                           Facsimile: (202) 742-5619
26                                           Email: mkenney@immcouncil.org

27                                           Elizabeth G. Balassone*
                                             MORRISON & FOERSTER LLP
28

                                                3
     Case 4:15-cv-00250-DCB Document 369 Filed 11/02/18 Page 4 of 5


                                     425 Market Street
 1
                                     San Francisco, CA 94105-2482
 2                                   Telephone: (415) 268-7000
                                     Facsimile: (415) 268-7522
 3                                   Email: EBalassone@mofo.com
 4
                                     Colette Reiner Mayer*
 5                                   Pieter S. de Ganon*
                                     MORRISON & FOERSTER LLP
 6
                                     755 Page Mill Road
 7                                   Palo Alto, CA 94304-1018
                                     Telephone: (650) 813-5600
 8                                   Facsimile: (650) 494-0792
 9                                   Email: CRMayer@mofo.com
                                     Email: PdeGanon@mofo.com
10
                                     Kathleen E. Brody
11
                                     William B. Peard
12                                   ACLU FOUNDATION OF ARIZONA
                                     3707 North 7th Street, Suite 235
13                                   Phoenix, AZ 85014
14                                   Telephone: (602) 650-1854
                                     Facsimile: (602) 650-1376
15                                   Email: bmfurnish@acluaz.org
                                     Email: kbrody@acluaz.org
16
17                                   Travis Silva*
                                     LAWYERS’ COMMITTEE FOR CIVIL
18                                   RIGHTS OF THE SAN FRANCISCO BAY
19                                   AREA
                                     131 Steuart Street, Suite 400
20                                   San Francisco, CA 94105
                                     Telephone: (415) 543-9444
21                                   Facsimile: (415) 543-0296
22                                   Email: tsilva@lccr.com

23
24
25
26
27
28

                                       3
       Case 4:15-cv-00250-DCB Document 369 Filed 11/02/18 Page 5 of 5



 1                                CERTIFICATE OF SERVICE
 2             I hereby certify that on this 2nd day of November, 2018, I caused a PDF version
 3   of the foregoing document to be electronically transmitted to the Clerk of the Court, using
 4   the CM/ECF System for filing and for transmittal of a Notice of Electronic Filing to all
 5   CM/ECF registrants.
 6                                             By: /s/ Karen C. Tumlin
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
